DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the Applicant’s Application filed on March 24, 2022.
Claims 3, 8, 12, and 17 have been amended.
Claims 1, 10, and 13 are independent. As a result claims 1-20 are pending in this office action.


Response to Arguments
Applicant's argument filed March 24, 2022 regarding the rejection of claims 1-20 under 35 U.S.C 101, has been fully considered and is not persuasive.  
Applicants argue in substance:
Regarding claims 1-20 the applicants argue that amended claims 1, 10, and 18 are not directed to a judicial exception and are not directed to an abstract idea and meet requirements to integrate claims into a practical application.
Examiner respectfully disagrees because the claim invention does not include subject matter with significantly more in claims 1-36 within the meaning of 35 U.S.C 101.  The claim(s) recite(s) the abstract idea of a mental process, for example the claims are directed toward the mental process of determining an index and determining and comparing document relevancy factor values. The claims do not recite improvement in search indexing of a search service, therefore it is not made statutory. (see MPEP § 2106.01). For example, a claim of determining an index, determining a set of document a set of document relevancy factor values, determining a combined document relevancy factor value, and comparing combined document relevance factor values would not be eligible because it is a process that, under broadest reasonable interpretation, covers a step that could reasonably be performed in the mind, including with the aid of pen and paper, and are steps that represent a type of method of organizing human activity, and does not integrate claims into a practical application and is well understood, routine, and conventional. The additional elements must not amount to insignificant extra-solution activity that imposes no meaningful limit on the performance of the claimed invention. 
For example, a claim of storing, receiving, and adding would not be eligible because the steps rely on or use the judicial exception and does not integrate the abstract idea into practical application and is well understood, routine, and conventional. See MPEP 2106.05(g).
Therefore, the 35 U.S.C 101 rejection of claims 1-20 are maintained.


Applicant's arguments filed March 24, 2022 regarding the rejection of claims 1, 10, and 18 under 35 U.S.C 103 have been fully considered but they are not persuasive.
Applicant argues, regarding claims 1, 10, and 18 Holsman does not teach or suggest the following limitation, receiving a content item to be indexed, wherein the content item is a file identifiable and retrievable using the search service through one or more of the stored search queries as disclosed in Applicants’ invention.
Examiner respectfully disagrees with applicant’s assertions. 
With regards to a), Examiner appreciates the interpretation of the description given by Applicant in the response. In Figs. 1-3, para [0005], Holsman teaches " Upon receipt of a search query, most search engines conduct a search through stored indexes for web pages that include the query keyword (i.e., so-called "hits"). In addition, search engines often employ complicated ranking and relevancy algorithms to determine which web page results will be most relevant to the query keyword(s) entered by users”, para [0033-0034], Holsman teaches “Method 300 may further include indexing and storing query/network site pairs (step 304). For example, method 300 may include making query/network site pairs keyword searchable, and storing them in a database. In one embodiment, processor 210 of recirculation engine 208 may parse the query/network site pairs and store the query/network site pairs in memory 212 and/or indexed database 218. Method 300 may further include aggregating network sites by query (step 306).”, “Method 300 may also include receiving a query from a user (step 308). For example, method 300 may include receiving a query through web servers operating the network search engine 206 via network search engine site 110. Method 300 may also include looking up which network site is most aggregated with the query received from the user (step 310).”. Therefore, receiving indexed query/network site pair data (content item), the query/network site pair data retrieved and identified as most aggregated with query using information from search engines, the search engines conducting a search through stored indexes for web pages.

Applicant argues, regarding amended claims 3 and 12 Prakash does not teach or suggest the underlined portion of claim,  wherein the determining a set of document relevancy factor values for the content item further comprises: Page 2 of 22Appl. No. 16/354,458 Reply to Office Action of December 30, 2021 applying a search rule to query results before determining a ranking result, wherein the search rules comprise one or more of: a boost rule configured to increase the relevancy of a search result; and a bury rule configured to decrease the relevancy of a search result as disclosed in the Applicants’ invention.
Applicant’s arguments with respect to amended claims 3 and 12 and other like claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection of this limitation. The limitation argued, among others, was added to the independent claim only on amendment and necessitated a new search and grounds of rejection. The limitation has been rejected using the new reference, Cramer et al. (US 2015/0032717) (hereinafter Cramer).

Applicant argues, regarding claims 6 and 15 Parkash does not teach or suggest the following limitation, wherein the adding the content item temporarily to the determined index further comprises: building a separate temporary index for determining the set of document relevancy factor (DRF) values for the content item as disclosed in Applicants’ invention.
Examiner respectfully disagrees with applicant’s assertions. 
With regards to c), Examiner appreciates the interpretation of the description given by Applicant in the response. In Fig. 4, para [0069], Prakash teaches "a set of tokens of the database syntax may be searched for matches to a fragment of the string, where the set of tokens may include tokens representing metadata from a metadata index (e.g., database column names and their synonyms and associations), tokens representing data in a data index (e.g., cells in the columns of a database containing strings), tokens representing keywords and operators of the database syntax, and tokens representing constants”, para [00701-0071], Parkash teaches “a usage score may be determined based on usage data indexed by the matched token (e.g., as a weighted average of occurrence counter values for different intervals of time), and the first score may be determined 430 based in part on the usage score for the matched token. For example, a usage score may be determined as described in relation to the technique 2000 of FIG. 20. [0071] The technique 400 includes determining 440 a second score for the first candidate database query. The second score may be determined 440 based on natural language syntax data determined for words of the string. For example, natural language processing may be applied to the string to parse the string into words and determine natural language syntax data (e.g., part-of-speech tags and/or syntax tree data) for the words of the string.”, para [0073], Prakash teaches “a request or command message including the query based on the selected 450 database query to an external database server that in turn executes a search specified by the query on the database and returns the search results. In some implementations, the search is invoked 460 by executing a search specified by the query on the database, which may have data stored or cached locally (e.g., in high-speed volatile memory), to generate the search results locally.”. Therefore, discloses building index for determined scores indexed based on scores of selected candidate queries, that is cached locally (separate temporary index) to generate local search results.


Applicant argues, regarding claims 8 and 17 Prakash does not teach or suggest the following amended limitation, where the determination of the set of document relevancy factor (DRF) values further comprises: determining one or more performance indicator values selected from the group of a response-time value of a query, memory consumption value, and a processor consumption value as disclosed in the Applicants’ invention.
Applicant’s arguments with respect to amended claims 8 and 17 and other like claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection of this limitation. The limitation argued, among others, was added to the independent claim only on amendment and necessitated a new search and grounds of rejection. The limitation has been rejected using the new reference, Siebel et al. (US 2017/0006135) (hereinafter Siebel).
Applicant argues, regarding claims 4, 13, and 19 Ganjoo does not teach or suggest the following limitation, wherein the adding the content item to the index based on the results of the determining the index from the plurality of indexes to receive the content item comprises adding the content item to a main index if the combined document relevancy factor value for the content item is larger than the document relevancy factor threshold value as disclosed in Applicants’ invention.
Examiner respectfully disagrees with applicant’s assertions. 
With regards to e), Examiner appreciates the interpretation of the description given by Applicant in the response. In Figs. 6A-D, Fig. 8, col. 10 ln 24-40, Ganjoo teaches " value of the latency, such as an average value, the highest latency value for the queries with the lowest 95% of latency values, maximum latency for queries satisfying one or more specified criteria, and the like. In this example, it is determined that the latency values are too high, or that the latency experienced by at least some users is too long. Accordingly, the index can be split into a pair of sub-indexes 622, 624 as illustrated in the example situation 620 of FIG. 6B. In this example, the index was split nearly in half, resulting in two sub-indexes of approximately the same size. As mentioned, the index 602 could have been split into a different number of sub-indexes and/or the sub-indexes could have been of different sizes, among other such options. The latency can be re-evaluated, and if the still does not satisfy the latency criterion, or at some point no longer satisfies the criterion, the index can be split again,  such as into four sub-indexes”, col. 12 ln 25-48, Ganjoo teaches “the customer might specify an average latency value or might specify a maximum latency value, such as a maximum latency value of no more than 100 milliseconds for a certain percentage of received queries, where that percentage is less than 100% to prevent outliers with extremely long processing times from skewing the results. As part of the monitoring, a determination can be made 804 at the appropriate times as to whether the determined latency is meeting or satisfying the threshold or criterion specified by the customer (or other authorized entity). This  determination can be made continually, periodically, in response to customer requests, or at other appropriate times that can be determined manually or automatically. If the current configuration is satisfying the criterion, for example, the configuration can be left alone and the monitoring can continue. As mentioned herein, however, it can be desirable in at least some situations to periodically re-evaluate the configuration even if the configuration is providing adequate performance. For example, the latency values might be acceptable but it might be possible to satisfy the latency criterion using fewer resources or sub-indexes. Therefore, adding query data to a specific sub-index ( main index) when query performance meets customer specified latency value for a specific sub-index.

Applicant argues, regarding claims 5, 14, and 20, Ganjoo does not teach or suggest the following limitation, receiving a content item to be indexed, wherein the content item is a file identifiable and retrievable using the search service through one or more of the stored search queries as disclosed in Applicants’ invention.
Examiner respectfully disagrees with applicant’s assertions. 
With regards to f), Examiner appreciates the interpretation of the description given by Applicant in the response. In Figs. 6A-D, Fig. 8, col. 10 ln 24-40, Ganjoo teaches " value of the latency, such as an average value, the highest latency value for the queries with the lowest 95% of latency values, maximum latency for queries satisfying one or more specified criteria, and the like. In this example, it is determined that the latency values are too high, or that the latency experienced by at least some users is too long. Accordingly, the index can be split into a pair of sub-indexes 622, 624 as illustrated in the example situation 620 of FIG. 6B. In this example, the index was split nearly in half, resulting in two sub-indexes of approximately the same size. As mentioned, the index 602 could have been split into a different number of sub-indexes and/or the sub-indexes could have been of different sizes, among other such options. The latency can be re-evaluated, and if the still does not satisfy the latency criterion, or at some point no longer satisfies the criterion, the index can be split again,  such as into four sub-indexes”, col. 12 ln 25-48, Ganjoo teaches “the customer might specify an average latency value or might specify a maximum latency value, such as a maximum latency value of no more than 100 milliseconds for a certain percentage of received queries, where that percentage is less than 100% to prevent outliers with extremely long processing times from skewing the results. As part of the monitoring, a determination can be made 804 at the appropriate times as to whether the determined latency is meeting or satisfying the threshold or criterion specified by the customer (or other authorized entity). This  determination can be made continually, periodically, in response to customer requests, or at other appropriate times that can be determined manually or automatically. If the current configuration is satisfying the criterion, for example, the configuration can be left alone and the monitoring can continue. As mentioned herein, however, it can be desirable in at least some situations to periodically re-evaluate the configuration even if the configuration is providing adequate performance. For example, the latency values might be acceptable but it might be possible to satisfy the latency criterion using fewer resources or sub-indexes. Therefore, adding query data to a second specific index, which maybe a merged index, when query performance does not meet customer specified latency values for a specific index.













Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 10, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of a mental process, for example the claims are directed toward the mental process of determining an index and determining and comparing document relevancy factor values. The limitation of determining an index from a plurality of indexes of the search service to temporarily add the content item; determining a set of document relevancy factor (DRF) values for the content item for a selected set of stored search queries; comparing the combined document relevancy factor value for the content item to a document relevancy factor threshold value; determining, in response to the comparison, an index from the plurality of indexes to receive the content item as a function of the comparison, as recited, is a process that, under broadest reasonable interpretation, covers a step that could reasonably be performed in the mind, including with the aid of pen and paper, and a step that represents a type of method of organizing human activity, but for the recitation of generic computer components and insignificant data gathering. That is, other than reciting “one or more processors”, nothing in the claim element precludes the step from practically being performed in the mind. 
For example, the limitations directed toward determining and comparing are all directed toward a mental process that can take place with the aid of pen and paper.  The limitations encompass a human mind carrying out these functions through observation (observing an index, document relevancy factor values, and comparing document relevancy factor values, for instance), evaluation judgment and/or opinion, or even with the aid of pen and paper. Similarly, the limitation of determining a combined document relevancy factor value out of the determined set of document relevancy factor values for the content item, as recited, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Thus, the claim is directed toward an abstract idea. The limitations determining an index, determining and comparing document relevancy factor values are considered to be an abstract idea that falls in the “Mental Processes” grouping of abstract ideas. 

This judicial exception is not integrated into a practical application. The claim recites the following additional elements “one or more processors” and “computer readable storage medium is not a transitory signal per se” These additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer components.  Further, the claim recitations of storing, receiving, and adding steps. Storing, receiving, and adding are insignificant extra-solution activity (mere data gathering) to the judicial exception with no evidence of improvement. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application. See MPEP 2106.05(g).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of storing data (storing and retrieving information in memory), is well-understood, routine and conventional activity according to MPEP 2106.05(d)(II)(iv), thus, cannot provide an inventive concept and the additional elements of receiving and adding data (receiving or transmitting data over a network), are well-understood, routine and conventional activity according to MPEP 2106.05(d)(II)(i), thus, cannot provide an inventive concept.

As a result, representative claim(s) 1, 10, and 18 do not recite any elements, or ordered combination of elements, which transforms the abstract idea into a patent-eligible subject matter.  In addition, the claim(s) does not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP 2106.05(a); (ii) a “particular machine” to apply or use the judicial exception (see MPEP 2106.05(b); (iii) a particular transformation of an article to a different state or thing (see 2106.05(c).  Further, the claim does not recite any improvement to computer functionality or specify how the one or more processors are used to improve functionality of a computing device.  Considering the claim(s) as a whole, the additional elements fail to apply or use the abstract idea in a meaningful way and the additional limitations recited beyond the judicial exception itself fail to integrate the exception into a practical application.  Accordingly, the claims of this application are not patent eligible.

Claims 2-9, 11-17, and 19-20 are dependent on claim 1, claim 10, and claim 18 and includes all the limitations of claim 1. Therefore, claims 2-9, 11-17, and 19-20 recites the same abstract idea of determining an index and determining and comparing document relevancy factor values. Claims 2-9, 11-17, and 19-20 further limits the detecting step, including the additional steps for adding content items to the determined index, under broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Adding content items to the determined index is a further step for determining and comparing data without adding significantly more.  The limitations associated with determining data are considered to be an abstract idea that falls in the “Mental Processes” grouping of abstract ideas. 

The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the determining and comparing steps amounts to no more than mere instructions to apply the exception using a generic computer component. The limitations related to storing, receiving, and adding are considered by the examiner to be insignificant extra solution activity, because the inventive subject matter is directed toward storing continuously, search queries. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Because of these reasons the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim(s) are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-7, 10-11, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Holsman et al. (US 2011/0307462) (hereinafter Holsman) in view of Panchapakesan et al. (US 2016/0188618) (hereinafter Panchapakesan), and in further view of  Prakash et al. (US 2019/0272296) (hereinafter Prakash).
Regarding claim 1, Holsman teaches a method comprising: storing, continuously, search queries of the search service (see Figs. 2-3, para [0033], discloses storing search engine queries in a continuous manner); receiving a content item to be indexed, wherein the content item is a file identifiable and retrievable using the search service through one or more of the stored search queries (see Figs. 1-3, para [0005], para [0033-0034], discloses receiving indexed query/network site pair data (content item), the query/network site pair data retrieved and identified as most aggregated with query using information from search engines, the search engines conducting a search through stored indexes for web pages).
Holsman does not explicitly teach determining an index from a plurality of indexes of the search service to temporarily add the content item; adding, in response to the temporary index determination, the content item temporarily to the determined index from the plurality of indexes of the search service; determining a set of document relevancy factor (DRF) values for the content item for a selected set of stored search queries; determining a combined document relevancy factor value out of the determined set of document relevancy factor values for the content item; comparing the combined document relevancy factor value for the content item to a document relevancy factor threshold value; and adding, in response to the comparing, the content item to an index based on the results of the comparing.
 Panchapakesan determining an index from a plurality of indexes of the search service to temporarily add the content item (see Figs. 1A-B, para [0021], para [0032], discloses determining a client indexer application of the index aggregator service to add files to a work queue for indexing (temporarily add content item) at request of the index aggregator service); adding, in response to the temporary index determination, the content item temporarily to the determined index from the plurality of indexes of the search service (see Fig. 2, para [0027], para [0032], discloses adding file to client index when index aggregator service determines whether file has been downloaded by client device within a defined time window); determining, in response to the comparison, an index from the plurality of indexes to receive the content item as a function of the comparison (see Figs.1B-2, para [0037-0038], discloses determining in response to comparing digital signature of content of the file, if indexed file record is received and updated in search index); adding, in response to the comparing, the content item to an index based on the results of the comparing (see Figs. 2-3, para [0031], para [0038], discloses in response to comparing digital signature values, adding indexed file data to search index).
 Holsman/Panchapakesan are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Holsman determine an index to temporarily add content item from disclosure of Panchapakesan. The motivation to combine these arts is disclosed by Panchapakesan as “Computing devices may use searchable indices to identify relevant files and determine their location” (para [0002]) and determining an index to temporarily add content item is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Holsman/Panchapakesan do not explicitly teach determining a set of document relevancy factor (DRF) values for the content item for a selected set of stored search queries; determining a combined document relevancy factor value out of the determined set of document relevancy factor values for the content item; comparing the combined document relevancy factor value for the content item to a document relevancy factor threshold value.
Prakash teaches determining a set of document relevancy factor (DRF) values for the content item for a selected set of stored search queries (see Fig. 4, para [0067], discloses determining a first score and a second score (set of document relevancy factor values) for a candidate database query (content item)  from a set of candidate database queries); determining a combined document relevancy factor value out of the determined set of document relevancy factor values for the content item (see para [0072], discloses determining a ranking score (combined DRF value) based on the first and second scores for the candidate database query); comparing the combined document relevancy factor value for the content item to a document relevancy factor threshold value (see Fig. 8, para [0072], para [0318], discloses comparing ranking scores of candidate database query to a threshold for other candidate database queries in the set of candidate database queries).
Holsman/Panchapakesan/Prakash are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Holsman/Panchapakesan to determine a set of document relevancy factor values from disclosure of Prakash. The motivation to combine these arts is disclosed by Prakash as “improve the database query and/or to improve the translation system for better translating future strings to respective database queries” (para [0057]) and determining a set of document relevancy factor values is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 10, Holsman teaches a system comprising: one or more processors; and a memory communicatively coupled to the one or more processors, wherein the memory (see para [0030], discloses a processor and memory) comprises instructions which, when executed by the one or more processors, cause the one or more processors to perform a method comprising: storing, continuously, search queries of the search service (see Figs. 2-3, para [0033], discloses storing search engine queries in a continuous manner); receiving a content item to be indexed, wherein the content item is a file identifiable and retrievable using the search service through one or more of the stored search queries (see Figs. 1-3, para [0005], para [0033-0034], discloses receiving indexed query/network site pair data (content item), the query/network site pair data retrieved and identified as most aggregated with query using information from search engines, the search engines conducting a search through stored indexes for web pages).
Holsman does not explicitly teach determining an index from a plurality of indexes of the search service to temporarily add the content item; adding, in response to the temporary index determination, the content item temporarily to the determined index from the plurality of indexes of the search service; determining a set of document relevancy factor (DRF) values for the content item for a selected set of stored search queries; determining a combined document relevancy factor value out of the determined set of document relevancy factor values for the content item; comparing the combined document relevancy factor value for the content item to a document relevancy factor threshold value; and adding, in response to the comparing, the content item to an index based on the results of the comparing; determining, in response to the comparison, an index from the plurality of indexes to receive the content item as a function of the comparison; adding, in response to the comparing, the content item to an index based on the results of the comparing.
Panchapakesan teaches determining an index from a plurality of indexes of the search service to temporarily add the content item (see Figs. 1A-B, para [0021], para [0032], discloses determining a client indexer application of the index aggregator service to add files to a work queue for indexing (temporarily add content item) at request of the index aggregator service); adding, in response to the temporary index determination, the content item temporarily to the determined index from the plurality of indexes of the search service (see Fig. 2, para [0027], para [0032], discloses adding file to client index when index aggregator service determines whether file has been downloaded by client device within a defined time window); determining, in response to the comparison, an index from the plurality of indexes to receive the content item as a function of the comparison (see Figs.1B-2, para [0037-0038], discloses determining in response to comparing digital signature of content of the file, if indexed file record is received and updated in search index); adding, in response to the comparing, the content item to an index based on the results of the comparing (see Figs. 2-3, para [0031], para [0038], discloses in response to comparing digital signature values, adding indexed file data to search index).
Holsman/Panchapakesan are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Holsman determine an index to temporarily add content item from disclosure of Panchapakesan. The motivation to combine these arts is disclosed by Panchapakesan as “Computing devices may use searchable indices to identify relevant files and determine their location” (para [0002]) and determining an index to temporarily add content item is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Holsman/Panchapakesan does not explicitly teach determining a set of document relevancy factor (DRF) values for the content item for a selected set of stored search queries; determining a combined document relevancy factor value out of the determined set of document relevancy factor values for the content item; comparing the combined document relevancy factor value for the content item to a document relevancy factor threshold value.
Prakash teaches determining a set of document relevancy factor (DRF) values for the content item for a selected set of stored search queries (see Fig. 4, para [0067], discloses determining a first score and a second score (set of document relevancy factor values) for a candidate database query (content item)  from a set of candidate database queries); determining a combined document relevancy factor value out of the determined set of document relevancy factor values for the content item (see para [0072], discloses determining a ranking score (combined DRF value) based on the first and second scores for the candidate database query); comparing the combined document relevancy factor value for the content item to a document relevancy factor threshold value (see Fig. 8, para [0072], para [0318], discloses comparing ranking scores of candidate database query to a threshold for other candidate database queries in the set of candidate database queries).
Holsman/Panchapakesan/Prakash are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Holsman/Panchapakesan to determine a set of document relevancy factor values from disclosure of Prakash. The motivation to combine these arts is disclosed by Prakash as “improve the database query and/or to improve the translation system for better translating future strings to respective database queries” (para [0057]) and determining a set of document relevancy factor values is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 18, Holsman teaches a product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se (see para [0894], discloses a medium), the program instructions being executable by one or more computing systems to perform a method comprising: storing, continuously, search queries of the search service (see Figs. 2-3, para [0033], discloses storing search engine queries in a continuous manner); receiving a content item to be indexed, wherein the content item is a file identifiable and retrievable using the search service through one or more of the stored search queries (see Figs. 1-3, para [0005], para [0033-0034], discloses receiving indexed query/network site pair data (content item), the query/network site pair data retrieved and identified as most aggregated with query using information from search engines, the search engines conducting a search through stored indexes for web pages).
Holsman does not explicitly teach adding the content item temporarily to a main index of the search service; adding, in response to the comparing, the content item to an index based on the results of the comparing; determining a set of document relevancy factor (DRF) values for the content item for a selected set of stored search queries; determining a combined document relevancy factor value out of the determined set of document relevancy factor values for the content item; comparing the combined document relevancy factor value for the content item to a document relevancy factor threshold value; and adding, in response to the comparing, the content item to an index based on the results of the comparing.
Panchapakesan teaches adding the content item temporarily to a main index of the search service (see Fig. 2, para [0021,0027], para [0032], discloses adding file to client index when index aggregator service determines whether file has been downloaded by client device within a defined time window); adding, in response to the comparing, the content item to an index based on the results of the comparing (see Figs. 2-3, para [0031], para [0038], discloses in response to comparing digital signature values, adding indexed file data to search index).
Holsman/Panchapakesan are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Holsman determine an index to temporarily add content item from disclosure of Panchapakesan. The motivation to combine these arts is disclosed by Panchapakesan as “Computing devices may use searchable indices to identify relevant files and determine their location” (para [0002]) and determining an index to temporarily add content item is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Holsman/Panchapakesan does not explicitly teach determining a set of document relevancy factor (DRF) values for the content item for a selected set of stored search queries; determining a combined document relevancy factor value out of the determined set of document relevancy factor values for the content item; comparing the combined document relevancy factor value for the content item to a document relevancy factor threshold value.
Prakash teaches determining a set of document relevancy factor (DRF) values for the content item for a selected set of stored search queries (see Fig. 4, para [0067], discloses determining a first score and a second score (set of document relevancy factor values) for a candidate database query from a set of candidate database queries); determining a combined document relevancy factor value out of the determined set of document relevancy factor values for the content item (see para [0072], discloses determining a ranking score (combined DRF value) based on the first and second scores for the candidate database query); comparing the combined document relevancy factor value for the content item to a document relevancy factor threshold value (see Fig. 8, para [0072], para [0318], discloses comparing ranking scores of candidate database query to a threshold for other candidate database queries in the set of candidate database queries).
Holsman/Panchapakesan/Prakash are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Holsman/Panchapakesan to determine a set of document relevancy factor values from disclosure of Prakash. The motivation to combine these arts is disclosed by Prakash as “improve the database query and/or to improve the translation system for better translating future strings to respective database queries” (para [0057]) and determining a set of document relevancy factor values is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 2 and 11, Holsman/Panchapakesan/Prakash teach a method of claim 1 and a system of claim 10.
Holsman/Panchapakesan does not explicitly teach wherein the selected set of stored search queries comprises a predefined number of most often used search queries.
Prakash teaches wherein the selected set of stored search queries comprises a predefined number of most often used search queries (see Fig. 1, para [0169], discloses a number of candidate database queries managed by dynamic programing to selectively generate only top K candidates based on ranking).

Regarding claims 6 and 15, Holsman/Panchapakesan/Prakash teach a method of claim 1 and a system of claim 10.
Holsman/Panchapakesan does not explicitly teach wherein the adding the content item temporarily to the determined index further comprises: building a separate temporary index for determining the set of document relevancy factor (DRF) values for the content item.
Prakash teaches wherein the adding the content item temporarily to the determined index further comprises: building a separate temporary index for determining the set of document relevancy factor (DRF) values for the content item (see para [0069-0071], para [0073], discloses building index for determined scores indexed based on scores of selected candidate queries, that is cached locally (separate temporary index) to generate local search results).

Regarding claims 7 and 16, Holsman/Panchapakesan/Prakash teach a method of claim 1 and a system of claim 10.
Holsman/Panchapakesan does not explicitly teach where the determination of the set of document relevancy factor (DRF) values comprises determining a term frequency-inverse document frequency value.
Prakash teaches where the determination of the set of document relevancy factor (DRF) values comprises determining a term frequency-inverse document frequency value (see para [0070], para [0142], discloses determining a word inverse document frequency for match scoring).

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Holsman et al. (US 2011/0307462) (hereinafter Holsman) in view of Panchapakesan et al. (US 2016/0188618) (hereinafter Panchapakesan) and Prakash et al. (US 2019/0272296) (hereinafter Prakash) as applied to claims 1, 10, and 18 and in further view of Cramer et al. (US 2015/0032717) (hereinafter Cramer).

Regarding claims 3 and 12, Holsman/Panchapakesan/Prakash teach a method of claim 1 and a system of claim 10.
Holsman/Panchapakesan/Prakash does not explicitly teach wherein the determining a set of document relevancy factor values for the content item further comprises: applying a search rule to query results before determining a ranking result, wherein the search rules comprise one or more of: a boost rule configured to increase the relevancy of a search result; and a bury rule configured to decrease the relevancy of a search result.
Cramer teaches wherein the determining a set of document relevancy factor values for the content item further comprises: applying a search rule to query results before determining a ranking result, wherein the search rules comprise one or more of: a boost rule configured to increase the relevancy of a search result; and a bury rule configured to decrease the relevancy of a search result (see para [0061], para [0075], discloses prioritizing search results using different relevancy algorithms, including ranking functions weighing subordinate keywords that appear in search results, increasing relevancy of search result with positive weighted subordinate keywords and decreasing relevancy of search result with subordinate keywords with negative weights).
Holsman/Panchapakesan/Prakash/Cramer are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Holsman/Panchapakesan/Prakash to include search rules for relevancy of search results from disclosure of Cramer. The motivation to combine these arts is disclosed by Cramer as “search engines which monitor user behavior in order to generate results with improved relevance” (para [0003]) and include search rules for relevancy of search results is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Holsman et al. (US 2011/0307462) (hereinafter Holsman) in view of Panchapakesan et al. (US 2016/0188618) (hereinafter Panchapakesan) and Prakash et al. (US 2019/0272296) (hereinafter Prakash) as applied to claims 1, 10, and 18 and in further view of Siebel et al. (US 2017/0006135) (hereinafter Siebel).
Regarding claims 8 and 17, Holsman/Panchapakesan/Prakash teach a method of claim 1 and a system of claim 10.
Holsman/Panchapakesan/Prakash does not explicitly teach where the determination of the set of document relevancy factor (DRF) values further comprises: determining one or more performance indicator values selected from the group of a response-time value of a query, memory consumption value, and a processor consumption value.
Siebel where the determination of the set of document relevancy factor (DRF) values further comprises: determining one or more performance indicator values selected from the group of a response-time value of a query, memory consumption value, and a processor consumption value (see Figs. 21-22, para [0383], para [0387-0388], discloses determining quality score (indicator value) from response times and consumption values).
Holsman/Panchapakesan/Prakash/Siebel are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Holsman/Panchapakesan/Prakash to include indicator value  from disclosure of Siebel. The motivation to combine these arts is disclosed by Siebel as “improvement in operational efficiencies and customer engagement” (para [0054]) and including indicator value is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 4-5, 9, 13-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Holsman et al. (US 2011/0307462) (hereinafter Holsman) in view of Panchapakesan et al. (US 2016/0188618) (hereinafter Panchapakesan) and Prakash et al. (US 2019/0272296) (hereinafter Prakash) as applied to claims 1, 10, and 18 and in further view of Ganjoo (US 10,263,208) (hereinafter Ganjoo).
Regarding claims 4 and 13, Holsman/Panchapakesan/Prakash teach a method of claim 1 and a system of claim 10.
Holsman/Panchapakesan/Prakash does not explicitly teach wherein the adding the content item to the index based on the results of the determining the index from the plurality of indexes to receive the content item comprises adding the content item to a main index if the combined document relevancy factor value for the content item is larger than the document relevancy factor threshold value.
Ganjoo teaches wherein the adding the content item to the index based on the results of the determining the index from the plurality of indexes to receive the content item comprises adding the content item to a main index if the combined document relevancy factor value for the content item is larger than the document relevancy factor threshold value (see Figs.6A-D, col. 10 ln 24-40, col.12 ln 25-48, adding query data to a specific sub-index ( main index) when query performance meets customer specified latency value for a specific sub-index).
Holsman/Panchapakesan/Prakash/Ganjoo are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Holsman/Panchapakesan/Prakash to add content to an index based on relevancy factor value from disclosure of Ganjoo. The motivation to combine these arts is disclosed by Ganjoo as “managing the number of sub-indexes provided the latency for search queries can be reduced without a significant increase in resource cost” (col. 4 ln 13-15) and adding content to an index based on relevancy factor value is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 5 and 14, Holsman/Panchapakesan/Prakash teach a method of claim 1 and a system of claim 10.
Holsman/Panchapakesan/Prakash does not explicitly teach wherein the adding the content item to the index based on the results of the determining the index from the plurality of indexes to receive the content item comprises adding the content item to a secondary index if the combined document relevancy factor value for the content item is below or equal to the document relevancy factor threshold value.
Ganjoo teaches wherein the adding the content item to the index based on the results of the determining the index from the plurality of indexes to receive the content item comprises adding the content item to a secondary index if the combined document relevancy factor value for the content item is below or equal to the document relevancy factor threshold value (see Figs. 6A-D, Fig. 8, col. 10 ln 24-40,col. 12 ln 25-60, discloses adding query data to a second specific index, which maybe a merged index, when query performance does not meet customer specified latency values for a specific index).
Holsman/Panchapakesan/Prakash/Ganjoo are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Holsman/Panchapakesan/Prakash to add content to an index based on relevancy factor value from disclosure of Ganjoo. The motivation to combine these arts is disclosed by Ganjoo as “managing the number of sub-indexes provided the latency for search queries can be reduced without a significant increase in resource cost” (col. 4 ln 13-15) and adding content to an index based on relevancy factor value is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 9, Holsman/Panchapakesan/Prakash teach a method of claim 1.
Holsman/Panchapakesan/Prakash does not explicitly teach wherein the main index and a secondary index are used for a single tenant of a single user of the search service.
Ganjoo teaches wherein the main index and a secondary index are used for a single tenant of a single user of the search service (see Fig. 8, col. 12 ln 20-40, col. 12 ln 55-65, discloses merging indexes according to customer specifications regarding configurations to satisfy a threshold or criterion specified by the customer).
Holsman/Panchapakesan/Prakash/Ganjoo are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Holsman/Panchapakesan/Prakash to add content to an index based on relevancy factor value from disclosure of Ganjoo. The motivation to combine these arts is disclosed by Ganjoo as “managing the number of sub-indexes provided the latency for search queries can be reduced without a significant increase in resource cost” (col. 4 ln 13-15) and adding content to an index based on relevancy factor value is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 19, Holsman/Panchapakesan/Prakash teach a product of claim 18.
Holsman/Panchapakesan/Prakash does not explicitly teach wherein the adding the content item to the index based on the results of the comparing comprises adding the content item to the main index if the combined document relevancy factor value for the content item is larger than the document relevancy factor threshold value.
Ganjoo teaches wherein the adding the content item to the index based on the results of the comparing comprises adding the content item to the main index if the combined document relevancy factor value for the content item is larger than the document relevancy factor threshold value (see Figs. 6A-D, col. 10 ln 18-26, col. 10 ln 44-50, discloses adding data to a single index when query performance meets customer specified latency value for a specific index).
Holsman/Panchapakesan/Prakash/Ganjoo are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Holsman/Panchapakesan/Prakash to add content to an index based on relevancy factor value from disclosure of Ganjoo. The motivation to combine these arts is disclosed by Ganjoo as “managing the number of sub-indexes provided the latency for search queries can be reduced without a significant increase in resource cost” (col. 4 ln 13-15) and adding content to an index based on relevancy factor value is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 20, Holsman/Panchapakesan/Prakash teach a product of claim 18.
Holsman/Panchapakesan/Prakash does not explicitly teach wherein the adding the content item to the index based on the results of the comparing comprises adding the content item to a secondary index if the combined document relevancy factor value for the content item is below or equal to the document relevancy factor threshold value.
Ganjoo teaches wherein the adding the content item to the index based on the results of the comparing comprises adding the content item to a secondary index if the combined document relevancy factor value for the content item is below or equal to the document relevancy factor threshold value (see Figs. 6A-D, Fig. 8, col. 10 ln 24-40,col. 12 ln 25-60, discloses adding query data to a second specific index, which maybe a merged index, when query performance does not meet customer specified latency values for a specific index).
Holsman/Panchapakesan/Prakash/Ganjoo are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Holsman/Panchapakesan/Prakash to add content to an index based on relevancy factor value from disclosure of Ganjoo. The motivation to combine these arts is disclosed by Ganjoo as “managing the number of sub-indexes provided the latency for search queries can be reduced without a significant increase in resource cost” (col. 4 ln 13-15) and adding content to an index based on relevancy factor value is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Conclusion
	
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159